            Case 2:19-cv-05901-MMB Document 15 Filed 05/05/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   LORETTA MURPHY                                                  CIVIL ACTION

                          v.                                       NO. 19-5901

   HOTWIRE COMMUNICATIONS, LLC


                                                          ORDER

         AND NOW this 5th day of May, 2020, upon consideration of Defendant’s Motion to

Dismiss (ECF 8), Plaintiff’s Response in Opposition (ECF 9), and Defendant’s Reply (ECF 13),

for the reasons stated in the foregoing Memorandum, it is hereby ORDERED that Defendant’s

Motion to Dismiss is DENIED.



                                                           BY THIS COURT:


                                                           s/ Michael M. Baylson

                                                           MICHAEL M. BAYLSON
                                                           United States District Court Judge

O:\CIVIL 19\19-5901 Murphy v Hotwire Communications LLC\19cv5901 Order re Motion to Dismiss.docx
